Citation Nr: 1816716	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  14-31 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a gastrointestinal disability, claimed as colon polyps, to include as due to herbicide agent exposure.

4.  Entitlement to service connection for a prostate disability, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. D. Cross, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1968.

This mater comes to the Board of Veterans' Appeals (Board) on appeal from a October 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

In June 2017 the Veteran participated in a videoconference hearing before the undersigned Veterans Law Judge.  A hearing transcript is of record.

The issues of entitlement to service connection for tinnitus, a gastrointestinal disability, and a prostate disability are REMANDED to the Agency of Original Jurisdiction.


FINDING OF FACT

Bilateral sensorineural hearing loss originated during active service.




CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss are met. 38 U.S.C. §§ 1110, 1131, 1154, 5103, 5103A, 5107 (2012); 38 C.F.R. § 3.102, 3.159, 3.303, 3.326(a), 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that service connection is warranted for bilateral hearing loss, as the claimed disability is secondary to noise exposure during training and as a result of his military occupational specialty as a small craft boat operator.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated in service.  38 U.S.C. § 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  That determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for any disease diagnosed after separation from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. §3.303 (2017).  

To established service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247 (1999).

Service connection for hearing loss disability may be established where the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2017).

The Veteran's service personnel records show that he served in the United States Army in the Republic of Vietnam.  His military occupation was small craft boat operator which required him to ride and work in the engine rooms without ear protection.  The Veteran described being exposed to gunfire and explosions without ear protection.  Therefore, the Board concedes that the Veteran sustained noise exposure during service.

At an September 1966 physical examination for service entrance, the Veteran exhibited audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
-5
----
20
LEFT
0
0
0
----
30

At a October 1968 separation examination, the Veteran exhibited audiometric findings as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
----
5
LEFT
0
0
5
----
5

The Board notes that the above audiometric findings show shifts in the Veteran's auditory accuracy between service entrance and service separation.

On the authorized audiological evaluation in September 2012, the Veteran's pure tone thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
40
40
60
65
LEFT
20
30
45
55
90

Speech recognition ability was 96 percent in the right ear and 94 percent in the left ear.  The Veteran was diagnosed with bilateral sensorineural hearing loss.  

During the June 2017 hearing, the Veteran testified that in addition to noise exposure during training and his military occupational specialty, he also went to an Air Force Base in Thailand where he loaded bombs onto the airplanes at the end of a runway.  The Veteran testified that when the airplanes took off it was very loud and sometimes they lost bombs.  The Veteran indicated that he did not have ear protection while at the Air Force Base.  The Veteran also described a time where a grenade went off within 25 feet of where he was, without ear protection.  The Veteran stated that he noticed hearing loss immediately following service.  It was in the 1970s that he began to notice ringing in his ears.

In a September 2012 VA examination, the Veteran was diagnosed with bilateral hearing loss and tinnitus.  The examiner opined that the bilateral hearing loss was not related to active service.  The rationale provided was that the Veteran exited service with no evidence of a pattern of reduction in thresholds to indicate a discernable noise "notch."  The examiner also noted there was no evidence of continuity of symptomatology.  The examiner highlighted that there were no complaints for hearing loss until 1995.  The examiner highlights in the examination that there were no complaints of hearing loss or ear trouble.  It is not required for the records to document complaints or contain evidence of hearing loss or tinnitus.  The examiner also indicated that hearing loss existed prior to service due to minimal hearing loss at one frequency on the left ear, but that the Veteran had recovered.  There is no indication that the examiner took into consideration the Veteran's military occupational specialty or contentions regarding ongoing noise exposure in service without ear protection, or statements regarding continuity of symptomatology.  As a result, the Board finds that examination to be of limited probative value as it did not consider the lay testimony and based the opinion upon the finding of normal hearing at separation.  In addition, hearing loss found at entrance to service, does not represent preexisting hearing loss disability.  38 C.F.R. § 3.385 (2017).  Therefore, the Veteran is presumed to have been sound for hearing when examined, enrolled, and accepted into service.

The Veteran's assertions of hearing loss during and after service are consistent with the nature and conditions of his service.  The Board has established in service exposure to loud noise.  The Veteran has provided credible testimony that he experienced hearing loss during service that continues to the present.  There are multiple lay statements that describe the high level of noise exposure during the Veteran's service.  The Board concedes in-service exposure to noise, and finds that the Veteran has provided credible testimony of a continuity of symptomatology.  Based on the lessened probative value given to the September 2012 audiologist examination, the Board finds that the evidence for and against the claim is in equipoise.  Credible testimony shows a continuity of symptomatology during service.

Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for bilateral hearing loss have been met.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.  A remand by the Board confers on the Veteran the right to compliance with the remand.  Stegall v. West, 11 Vet. App. 2689 (1998).

In the September 2012 VA examination, the examiner opined that the Veteran's tinnitus was not related to service.  The rationale provided was that the Veteran did not incur hearing loss related to military noise exposure, and "tinnitus is not a relate sequelae."  The Board has found that the Veteran has bilateral hearing loss which is the result of noise exposure during active service.  In the June 2017 hearing, the Veteran testified that he began to notice ringing in his ears in the 1970s.  Based on the new information provided, the Board finds that a new examination is necessary to consider if the Veteran's tinnitus is the result of active service.

A January 2006 medical note from Charlotte Surgical Group indicated that during a colonoscopy in 1977, a polyp was discovered and revealed adenocarcinoma arising in the head of the polyp.  In a September 1977 supplemental report by T.E.H., M.D., it was indicated that the carcinoma which was present in the head of the polyp appeared to be completely excised.  The final impression was a adenocarcinoma arising in the head of adenomatous polyp of colon with microinavasion of stalk but no penetration of the pedicle.

During the June 2017 hearing, the Veteran testified that his gastrointestinal issues were the result of herbicide agent exposure while in service.  The Veteran also stated that his enlarged prostate was the result of herbicide agent exposure or was secondary to gastrointestinal issues.  More specifically, the Veteran asserts that following the removal of the adenocarcinoma from the colon polyps, the residuals were an enlarged prostate diagnosis in the 1980s.  The pathology reports indicate diverticular disease following their removal.  The Veteran stated that he still has an enlarged prostate as a result of that procedure.

A Veteran, who during active service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during that service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any herbicide agent during service.  38 U.S.C. § 1116(f) (2012); 38 C.F.R. § 3.307 (a)(6)(iii) (2017). 

The Veteran's service personnel records show that he served in the United States Army in the Republic of Vietnam.  His military occupation was small craft boat operator.  The Veteran was awarded the Vietnam Campaign Medal and the Vietnam Service Medal, and an overseas service bar.  He is therefore presumed to have been exposed to herbicides during that service.  

The Veteran has not received a VA examination to determine the etiology of any gastrointestinal or prostate disability.  VA must provide the Veteran with an examination where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes an in-service event, injury or disease, or the presence of a presumptive disease during the pertinent period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Clinical documentation dated after April 2013 is not of record.  VA should obtain all relevant VA and private treatment records which could potentially be helpful in resolving the Veteran's claim.  Murphy v. Derwinski, 1 Vet. App. 78 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information as to all treatment for tinnitus, a gastrointestinal disability, and an enlarged prostate since April 2013, including the names and addresses of all health care providers whose records have not already been provided to VA.  On receipt of the requested information and the appropriate releases, contact all identified health care providers and request that they forward copies of all available clinical documentation pertaining to treatment of the Veteran, not already of record.  If any identified records are not obtained, notify the Veteran.  38 C.F.R. § 3.159(e) (2017).

2.  Associate with the record any VA medical records not already of record of treatment of the Veteran, including records dated from April 2013 to present.  

3.  Schedule the Veteran for a VA audiology examination to determine the etiology of tinnitus.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should opine as to whether it is as likely as not (50 percent or greater probability) that any identified tinnitus had its onset during active service, is related to the Veteran's in-service noise exposure; or otherwise originated during service.  If the examiner determines that the Veteran's tinnitus is not the result of active service, but is more likely be attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  The examiner should also provide a complete explanation for all conclusions and discuss the possibility of delayed onset tinnitus.

4.  Schedule the Veteran for a VA examination to determine the etiology of any gastrointestinal disability.  The examiner must review the claim file and must note that review in the report.  The examiner should provide a rationale for all opinions provided.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any gastrointestinal disability found, or the historical finding of colon polyps and resulting diverticular disease, is related to active service, to include acknowledged herbicide agent exposure.  The examiner should specifically address the September 1977 pathology report.  If the examiner determines that the Veteran's gastrointestinal disability is not the result of active service, but is more likely attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.  

5.  Schedule the Veteran for a VA examination to determine the etiology of any prostate disability.  The examiner must review the claim file and must note that review in the report.  The examiner should provide a rationale for all opinions provided.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any prostate disability, to include enlarged prostate, is related to active service, to include conceded herbicide agent exposure.  The examiner should also opine as to whether it is at least as likely as not (50 percent probability or greater) that any enlarged prostate disability has been caused or aggravated (increased in severity beyond the natural progress of the disorder) by a gastrointestinal disability.  If the examiner determines that any prostate disability is not the result of active service, but is more likely attributed to some other cause, the examiner should so state, taking into account the Veteran's full post-service work and medical history.  The examiner should discuss the Veteran's lay statements regarding the history and continuity of symptomatology.

6.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


